IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


TINICUM TOWNSHIP                : No. 742 MAL 2014
                                :
                                :
           v.                   : Petition for Allowance of Appeal from the
                                : Order of the Commonwealth Court
                                :
ALLAN J. NOWICKI AND RIVER ROAD :
QUARRY, LLC                     :
                                :
                                :
           v.                   :
                                :
                                :
RIVER ROAD QUARRY, LLC AND      :
PENNSWOOD HAULING, LLC          :
                                :
                                :
           v.                   :
                                :
                                :
TINICUM TOWNSHIP ZONING         :
HEARING BOARD                   :
                                :
                                :
PETITION OF: RIVER ROAD QUARRY, :
LLC AND PENNSWOOD HAULING, LLC :


                                    ORDER


PER CURIAM

     AND NOW, this 10th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.